                                                   [Docket No. 25]

                     IN THE UNITED STATES DISTRICT
                     COURT FOR THE DISTRICT OF NEW
                                 JERSEY


 CAROL LLOYD,                          HONORABLE RENÉE MARIE BUMB

                    Plaintiff,          Civil Action No. 18-9420

         v.
                                        MEMORANDUM OPINION AND
 PLUESE, BECKER & SALTZMAN,             ORDER
 LLC,

                    Defendant.




     This matter comes before the Court upon [25] pro se

Plaintiff Carol Lloyd’s “Motion to Strike” from the Court’s

docket two exhibits attached to Defendants’ previous Motion to

Dismiss.      The exhibits are PACER reports showing the docket

activity in Plaintiff’s two previous Chapter 13 bankruptcy

cases.    Plaintiff asks this Court to “remove from the record”

these reports, asserting that they “are not pertinent to

anything in th[is] case,” which asserts violations of the Fair

Debt Collection Practices Act arising out of Defendant’s

litigation activities in connection with a state court action

to foreclose on Plaintiff’s home.       Plaintiff states that the

reports “appear[] to have been thrown in merely for affect



                                   1
[sic].”

     In response, Defendant “take[s] no position as to the

striking of the reports.”    However, Defendants observe that

the reports are public records.

     The relief Plaintiff seeks is removal of the reports from

this Court’s docket, therefore the Court construes the motion

as a Motion to Seal pursuant to Local Civil Rule 5.3(c).

Under that rule, a Motion to Seal must “describe with

particularity: (a) the nature of the materials or proceedings

at issue; (b) the legitimate private or public interest which

warrant the relief sought; (c) the clearly defined and serious

injury that would result if the relief sought is not granted;

(d) why a less restrictive alternative to the relief sought is

not available; (e) any prior order sealing the same materials

in the pending action; and (f) the identity of any party or

nonparty known to be objecting to the sealing request.”

     Plaintiff’s motion does not address all of the factors

enumerated in Rule 5.3(c).    Most notably, Plaintiff has not

identified with “particularity” a “clearly defined and serious

injury” that will result from allowing public access to

information that is already publicly available from other

sources; and Plaintiff has not addressed whether a less

restrictive alternative to wholesale sealing of the reports--

for example, redaction of certain information contained in the

                                  2
reports-- would alleviate Plaintiff’s concerns.   Accordingly,

    IT IS this 14th day of November, 2019 hereby:


     ORDERED that [25] Motion to Strike is DENIED WITHOUT

PREJUDICE.




                                   s/ Renée Marie Bumb

                                   RENÉE MARIE BUMB
                                   United States District Judge




                               3
